                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

BELINDA POWELL,                              §
         Plaintiff,                          §
vs.                                          §   Civil Action No. 3:17-CV-1726-K
                                             §
AKIN GUMP STRAUSS HAUER,                     §
        Defendant.                           §


         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court.

       The plaintiff’s Notice of Voluntary Dismissal, filed July 27, 2018 (doc. 71),

construed as a motion to dismiss her case, is GRANTED, and by separate judgment, this

action will be DISMISSED without prejudice. Defendant Akin Gump Strauss Huer &

Feld LLP’s Motion to Dismiss, Rule 37 Motion for Sanctions, and Brief in Support, filed July

24, 2018 (doc. 69), is DENIED as moot.

       SO ORDERED.

       Signed March 14th, 2019.




                                          ED KINKEADE
                                          UNITED STATES DISTRICT JUDGE
